DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 3, 5, 10, 13, 15, 19 and 20 in the amendment filed on 6/7/2022. Claims 1-20 are currently pending in the present application.

Drawings
The drawings were received on 6/7/2022. These drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 6/7/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s arguments.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on pages 9 and 10 of the Remarks that the rejection of the claims 1, 11 and 20 under the 35 U.S.C. § 112(a) lacks merit and should be withdrawn.
	     In response to the Applicant’s argument, the Examiner respectfully disagrees 	because the Applicant’s instant specification described in “Field of the 	Invention” with paragraph [0001] states that “Embodiments of the present 	invention generally relate to cleanup and defragmentation of deduped and 	retention locked data. More particularly, at least some embodiments of the 	invention relate to systems, hardware, software, computer readable media, and 	methods for cleanup and defragmentation of expired retention locked segments 	in storage environments including cloud storage”; however, the claims recite 	“creating a second new cloud object that includes only expired segments” which 	appears to contradict the “cleanup of expired segment”. Accordingly, the rejection 	of the claims 1, 11 and 20 under the 35 U.S.C. § 112(a) as based on a disclosure 	which is not enabling is hereby maintained in this office action.

 With respect to the Applicant’s argument asserted, on pages 10 and 11 of the Remarks that the “paragraph [0050] of the application explains example approaches for identifying defragmentation candidates. Thus, the allegations advanced by the Examiner are conclusory, and accordingly fail to support the rejection” which supports “(a) how to identify a cloud object as a potential candidate, (b) how segregating of segments is performed and where the segregated segments are stored, (c) the purpose of the cloud objects, and how the cloud objects are employed”. Therefore, the rejection of the claims 1 and 11 under the 35 U.S.C. § 112(b) lacks merit and should be withdrawn.
	     In response to the Applicant’s argument, the Examiner respectfully disagrees 	because the approaches for identifying defragmentation candidates upon which 	the Applicant relies (i.e., paragraph [0050] of the Applicant’s instant specification 	described “(a) how to identify a cloud object as a potential candidate, (b) how 	segregating of segments is performed and where the segregated segments are 	stored, (c) the purpose of the cloud objects, and how the cloud objects are 	employed”) are not recited in the claims. Although the claims are interpreted in 	light of the specification, limitations from the specification are not read into the 	claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 	1993). Accordingly, the rejection of the claims 1 and 11 under the 35 U.S.C. § 	112(b) as being indefinite is hereby maintained in this office action.

With respect to the Applicant’s argument asserted, on pages 11 and 12 of the Remarks that the “paragraph [0042] of the application explains how and why a liveness check might be performed”. Therefore, the rejection of the claims 8 and 18 under the 35 U.S.C. § 112(b) lacks merit and should be withdrawn.
	     In response to the Applicant’s argument, the Examiner respectfully disagrees 	because the “paragraph [0042] of the application explains how and why a 	liveness check might be performed” upon which the Applicant relies is/are not 	recited in the claims. Although the claims are interpreted in light of the 	specification, limitations from the specification are not read into the claims. See 	In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, 	the rejection of the claims 8 and 18 under the 35 U.S.C. § 112(b) as being 	indefinite is hereby maintained in this office action.

With respect to the Applicant’s argument asserted, on pages 13 and 14 of the Remarks that the “paragraphs [0044], [0056] and [0061] of the application explains different example types and uses of metadata”. Therefore, the rejection of the claims 10 and 20 under the 35 U.S.C. § 112(b) lacks merit and should be withdrawn.
	     In response to the Applicant’s argument, the Examiner respectfully disagrees 	because the “paragraphs [0044], [0056] and [0061] of the application explains 	different example types and uses of metadata” upon which the Applicant relies 	is/are not recited in the claims. Although the claims are interpreted in light of the 	specification, limitations from the specification are not read into the claims. See 	In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, 	the rejection of the claims 10 and 20 under the 35 U.S.C. § 112(b) as being 	indefinite is hereby maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without cleanup and defragmentation of expired retention locked segments in storage environments such as cloud storage (i.e., see paragraphs [0001] and [0013] lines 4 and 5 of the Applicant’s instant specification), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 10, 11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1 and 11, the claims recite “identifying a cloud object as a potential candidate for defragmentation”, which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to identify a “cloud object” as “a potential candidate for defragmentation”. Clarification is respectfully required.

	As per claims 1 and 11, the claims recite “segregating the expired segments and unexpired segments of the cloud object”, which renders the claims indefinite. The claims provide no guidance as on how is the “segregating” performed? And where the “expired segments” and the “unexpired segments” are segregated/stored into? Clarification is respectfully required.
	
	As per claims 1 and 11, the claims recite “creating a first new cloud object that includes only unexpired segments” and “creating a second new cloud object that includes only expired segments”, however the “first new cloud object” and the “second new cloud object” render the claims indefinite. The claims provide no guidance as on what purpose the “first new cloud object” and the “second new cloud object” are created in the claims and how the “first new cloud object” and the “second new cloud object” are being used or utilized for tangible result. Clarification is respectfully required.
	
	As per claims 8 and 18, the claims recite “performing a liveness check and deleting the second new cloud object based on results of the liveness check”, which renders the claims indefinite. The claims provide no guidance as on what purpose of the “performing a liveness check”?  What is the “results of the liveness check”? Clarification is respectfully required.
	
	As per claims 10 and 20, the claims recite “updating metadata of the cloud object and metadata of the segments” which renders the claims indefinite. The claims provide no guidance as how the “metadata” of the cloud object and the “metadata” of the segments are defined/recognized? Are the “metadata” of the cloud object as same as the “metadata” of the segments? Do the “metadata” of the cloud object and the “metadata” of the segments include or define as “a lock count and an expiry data”? Correction is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“identifying a cloud object as a potential candidate for defragmentation;
	evaluating the cloud object to determine what portion of segments of the cloud object are expired;
	when the portion of expired segments meets or exceeds a threshold, segregating the expired segments and unexpired segments of the cloud object;
	creating a first new cloud object that includes only unexpired segments;
	creating a second new cloud object that includes only expired segments; and
	deleting the cloud object from storage”, as recited in the independent claims 1 and 11; and
	“receiving a lock request concerning the cloud object;
	determining whether the cloud object is locked or not locked;
	when the cloud object is determined to not be locked, locking the cloud object according to a duration of a segment of the cloud object that has a shortest duration of all segments of the cloud object, and updating metadata of the cloud object and metadata of the segments; and
	when the cloud object is determined to be locked, determining whether a new lock duration specified in the lock request is more or less than a current lock duration of the cloud object and, either:
		when the new lock duration is greater than the current lock duration, updating metadata of the segments and updating a lock count of the cloud object, but not updating an expiry date of the cloud object; or
		when the new lock duration is less than the current lock duration, updating only lock counts for the cloud object and for the segments”, as recited in the independent claims 20.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/8/2022